Case 8:20-cv-00595-TPB-TGW Document 1 Filed 03/13/20 Page 1 of 14 PageID 1



                           IN THE UNITED DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA



                                               )
AVANGARDCHIK, LLC,
                                               )
                      Plaintiff,
                                               )
vs.
                                                     Case No.: 8:20-cv-00595
                                               )
PETER STURNIALO, REAL HOLDING
SERVICES, INC., and N.J.S.N. HOLDINGS, INC. )

                      Defendants.              )




                                        COMPLAINT

       AVANGARDCHIK, LLC (“Avangardchik”) by its undersigned attorneys, complaining of

Defendants PETER STURNIALO (“Sturnialo”), REAL HOLDING SERVICES, INC. (“Real

Holdings”), and N.J.S.N. Holdings, Inc. (“N.J.S.N.”) (collectively “Defendants”) states and

alleges:

                                           PARTIES

       1.     Plaintiff Avangardchik is a Florida Limited Liability Company with its principal

place of business in Hillsborough County, Florida.

       2.     Defendant Sturnialo is an individual, and can be located at 69 Token St., Staten

Island, New York 10308.

       3.     Defendant Real Holdings is a New York corporation.

       4.     Defendant N.J.S.N. is New York corporation.
Case 8:20-cv-00595-TPB-TGW Document 1 Filed 03/13/20 Page 2 of 14 PageID 2



                                    JURISDICTION AND VENUE

       5.      This action involves a claim for violation of Section 10(b) of the Securities

Exchange Act of 1934, 15 U.S.C. § 78j(b) (the “Exchange Act”) and Rule 10b-5 promulgated

thereunder (17 C.F.R. § 240.10b-5).

       6.      Jurisdiction of this Court and venue are proper under 15 U.S.C. § 78aa(a).

       7.      The Court has supplemental jurisdiction over state law claims made hereunder

pursuant to 28 U.S.C. § 1367.

       8.      Furthermore, the Court has diversity of citizenship jurisdiction over this matter

pursuant to 28 U.S.C. § 1332.

       9.      In connection with the acts, conduct and other wrongs alleged in this Complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mail, interstate telephone communications, and

interstate emails.

                                         GOVERNING LAW

       10.     15 U.S.C. § 78j(b) (“Section 10(b) of the Exchange Act”) makes it unlawful

               for any person directly or indirectly, by the use of any means or instrumentality of
               interstate commerce or the mails, or of any facility of any national securities
               exchange . . . To use or employ, in connection with the purchase or sale of any
               [security] any manipulative or deceptive devise or contrivance in contravention of
               such rules and regulations as the Commission may prescribe as necessary or
               appropriate to the public interest or for the protection of investors.

       11.     The Securities Exchange Commission has promulgated 17 C.F.R. § 240.10b-5

(“Rule 10b-5”) which provides:

               It shall be unlawful for any person, directly or indirectly, by the use of any means or
               instrumentality of interstate commerce, or of the mails or of any facility of any national
               securities exchange,

                     (a) To employ any device, scheme, or artifice to defraud,
Case 8:20-cv-00595-TPB-TGW Document 1 Filed 03/13/20 Page 3 of 14 PageID 3



                   (b) To make any untrue statement of material fact or to omit to state a material fact
                       necessary in order to make the statements made, in light of the circumstances
                       under which they were made, not misleading, or
                   (c) To engage in any act, practice, or course of business which operates or would
                       operate as a fraud or deceit upon any person,

               in connection with the purchase or sale of any security.

       12.     Fla. Stat. § 517.301 which is part of the Florida Securities and Investor Protection

Act provides as follows:

               (1) It is unlawful and a violation of the provisions of this chapter for a person:

                       (a) In connection with the rendering of any investment advice or in connection
                       with the offer, sale, or purchase of any investment or security, including any
                       security exempted under the provisions of s. 517.051 and including any security
                       sold in a transaction exempted under the provisions of s. 517.061, directly or
                       indirectly:

                               1. To employ any device, scheme, or artifice to defraud;

                               2. To obtain money or property by means of any untrue statement of a
                               material fact or any omission to state a material fact necessary in order to
                               make the statements made, in the light of the circumstances under which
                               they were made, not misleading; or

                               3. To engage in any transaction, practice, or course of business which
                               operates or would operate as a fraud or deceit upon a person.


       13.     A breach of contract action in Florida requires the Plaintiff to show the existence

of a contract, a breach of that contract by the Defendant(s), and damages incurred by the Plaintiff

as a result of the Defendant(s) breach.

       14.     In Florida, the elements of a cause of action for breach of fiduciary duty are: (1)

the existence of a fiduciary duty, and (2) the breach of that duty such that it is the proximate

cause of the plaintiff’s damages.
Case 8:20-cv-00595-TPB-TGW Document 1 Filed 03/13/20 Page 4 of 14 PageID 4



       15.     Florida law provides a cause of action for fraudulent misrepresentation with

following elements: (1) a false statement concerning material fact, (2) the defendant’s knowledge

that the representation is false, (3) an intention to induce another to act on said misrepresentation,

and (4) an injury by the party relying on said misrepresentation. Johnson v. Davis, 480 So. 2d

625, 627 (Florida 1985).

                                SUBSTANTIVE ALLEGATIONS

                                  Facts Common to All Counts

       16.     Avangardchik entered into a series of partnership agreements with Real Holdings

and N.J.S.N. A copy of said partnership agreements is attached hereto as Exhibits 1 thru 9

(collectively referred to as the “Partnership Agreements”). Exhibits 1 and 2 are partnership

agreements between Avangardchik and N.J.S.N. Exhibits 3 thru 9 are partnership agreements

between Avangardchik and Real Holdings.

       17.     All the Partnership Agreements had substantially similar terms. They provided for

Avangardchik to purchase an equitable and financial interest in real estate properties. In each

case Avangardchik was purchasing twenty or twenty-five percent (20% or 25%) of the property

that is the subject of each individual agreement. Avangardchik would receive a monthly

payment for rent collected for each property and if any of the properties were sold, then

Avangardchik would be entitled to its percentage (20% or 25%) of the net proceeds from the sale

of said property.

       18.     At all material times Sturnialo controlled Real Holdings and N.J.S.N. The

Plaintiff never dealt with anyone from either of those two companies other than Sturnialo.

       19.     Below is a table which addresses each of partnership agreements one at a time and
Case 8:20-cv-00595-TPB-TGW Document 1 Filed 03/13/20 Page 5 of 14 PageID 5



summarizes the actions that the Defendants took in regard to each agreement:




Exhibit   Parties to Contract       Address of                       Summary
                                    Investment
                                     Property

          Avangardchik and      3630 16th Ave. S.     Avangardchik invested $7,000 in this
          N.J.S.N.              St. Petersburg, FL    property which was purchased on
                                                      September 15, 2016. Without

  1                                                   informing Avangardchik, N.J.S.N. and
                                                      Sturnialo sold said property on March
                                                      8, 2018. N.J.S.N. and Sturnialo did not
                                                      pay my client the percentage he was
                                                      entitled to

          Avangardchik and      3620 16th Ave. S.     Avangardchik invested $10,000 in this
          N.J.S.N.              St. Petersburg, FL    property which was purchased on
                                                      September 15, 2016. Without

  2                                                   informing Avangardchik, N.J.S.N. and
                                                      Sturnialo sold said property on April 6,
                                                      2018. N.J.S.N. and Sturnialo did not
                                                      pay Avangardchik the percentage he
                                                      was entitled to.

          Avangardchik and      535 27th St. S        Avangardchik invested $7,500 in this
          Real Holdings         St. Petersburg, FL    property which was purchased on
                                                      August 14, 2017. Without informing

  3                                                   Avangardchik, Sturnialo and Real
                                                      Holdings sold said property on June 8,
                                                      2018. Sturnialo and Real Holdings did
                                                      not pay Avangardchik the percentage he
                                                      was entitled to.
Case 8:20-cv-00595-TPB-TGW Document 1 Filed 03/13/20 Page 6 of 14 PageID 6




       Avangardchik and   2539 Lakeview St.     Avangardchik invested $20,000 in this
       Real Holdings      Lakeland, FL          property which was purchased on July
                                                31, 2017. Without informing

 4                                              Avangardchik, Sturnialo and Real
                                                Holdings sold said property on October
                                                19, 2019. Sturnialo and Real Holdings
                                                did not pay Avangardchik the
                                                percentage he was entitled to.




       Avangardchik and   1033 Vine St.         Avangardchik invested $20,000 in this
       Real Holdings      Lakeland, FL          property which was purchased on
                                                August 21, 2017. Without informing

 5                                              Avangardchik, Sturnialo and Real
                                                Holdings sold said property on
                                                November 30, 2017. Sturnialo and Real
                                                Holdings did not pay Avangardchik the
                                                percentage he was entitled to.

       Avangardchik and   334 C Street          Avangardchik invested $20,000 in this
       Real Holdings      Lake Wales, FL        property which was purchased on July
                                                5, 2017. Without informing

 6                                              Avangardchik, Sturnialo and Real
                                                Holdings sold said property on
                                                September 19, 2018. Sturnialo and
                                                Real Holdings did not pay
                                                Avangardchik the percentage he was
                                                entitled to.

       Avangardchik and   1075 Idylwild Dr.,    Avangardchik invested $20,000 in this
       Real Holdings      Winter Haven, FL      property which was purchased on
                                                October 6, 2017. Without informing

 7                                              Avangardchik, Sturnialo and Real
                                                Holdings sold said property on March
                                                8, 2018. Sturnialo and Real Holdings
                                                did not pay Avangardchik the
                                                percentage he was entitled to.

       Avangardchik and   404 E Virginia Ave.   Avangardchik invested $7,500 in this
       Real Holdings      Tampa, FL 33602       property which was purchased on June
Case 8:20-cv-00595-TPB-TGW Document 1 Filed 03/13/20 Page 7 of 14 PageID 7




                                                         17, 2016. Without informing
  8                                                      Avangardchik, Sturnialo and Real
                                                         Holdings sold said property on April
                                                         16, 2018. Sturnialo and Real Holdings
                                                         did not pay Avangardchik the
                                                         percentage he was entitled to.

           Avangardchik and       516 E Laura St.,       Sturnialo and Real Holdings solicited
           Real Holdings          Plant City, FL         and accepted Avangardchik’ investment
                                                         in said property on November 13, 2017.

  9                                                      Avangardchik invested $10,000 in said
                                                         property. However, Sturnialo and Real
                                                         Holdings never purchased the property
                                                         and never returned the investment.

       20.      In regards to Exhibits 1 and 2, Sturnialo and N.J.S.N. accepted Avangardchik’s

investment and used said funds to purchase real estate. In both cases, Sturnialo and N.J.S.N.

sold said real estate without informing Avangardchik and failed to remit any of the proceeds to

Avangardchik.

       21.      In regards to Exhibits 3 thru 8, Sturnialo and Real Holdings accepted

Avangardchik’s investment and used said funds to purchase real estate. In all those instances,

Sturnialo and Real Holdings sold each of the properties purchased without informing

Avangardchik and without paying Avangardchik any portion of the proceeds secured. To conceal

the fact that they had sold the properties that were the subject of the partnership agreements,

Sturnialo and Real Holdings continued to pay Avangardchik what Avangardchik believed to be

its portion of rental proceeds for each property.

       22.      In regards to Exhibit 9, Sturnialo and Real Holdings solicited and accepted

Avangardchik’s investment and represented that said funds would be used to purchase a

particular property, 516 E. Laura St., Plant City, FL. Sturnialo and Real Holdings never
Case 8:20-cv-00595-TPB-TGW Document 1 Filed 03/13/20 Page 8 of 14 PageID 8



purchased the property and never returned Avangardchik’s investments. Instead, Sturnialo and

Real Holdings used Avangardchik’s funds for their own purposes.

       23.      Each of the Partnership Agreements contain a provision which grants

Avangardchik a right of first refusal on each real estate property invested in. The Defendants

violated these provisions for each property sold.

       24.      In or around July 2019 Sturnialo and Real Holdings sent a letter to Avangardchik

which stated in part:

                We are sorry to report that the company has been experiencing some very bad times for
                more then [sic] 24 months. This including huge financial and real estate lossess [sic]. . .
                . We are left with no choice but to file a disolution [sic] and close the company, these
                chain of events have left us with no other choice. There are no assets so we can avoid
                filing bankruptcy, we don’t want our investors open to paying taxes, penalties, and
                interest on money they received. . . .

A copy of said letter is attached hereto as Exhibit “10.”

       25.      Together, the Defendants’ actions establish a fraudulent pattern by which the

Defendants secured investments from Avangardchik, used said investment to purchase real

estate, and then sold said real estate and kept the funds for themselves. In one case, the

Defendants took Avangardchik’s investment and just kept the money for their own purposes

rather than purchasing the property promised.

       26.      Despite demand, the Defendants have not paid any funds that they owe

Avangardchik.

       27.      Sturnialo continues his fraudulent scheme. Sturnialo now uses a business entity

named NGS Business Opportunities, Inc., a New York corporation. In the weeks and months

preceding the filing of this action, Sturnialo solicited new investors online using substantially the

same agreement used with Avangardchik.. Furthermore, Sturnialo fails to disclose to potential
 Case 8:20-cv-00595-TPB-TGW Document 1 Filed 03/13/20 Page 9 of 14 PageID 9



new investors that he has lost investments for other investors in the past.

        28.     Neither Real Holdings nor N.J.S.N. were ever authorized to conduct business in

Florida. Therefore, Sturnialo is personally liable for all the actions and non-actions of said

companies.

                                               Count I

                              Violation of Section 10(b) and Rule 10b-5

        29.     Plaintiff repeats and realleges each and every allegation contained above as if

fully set forth herein.

        30.     This is a count under Section 10(b) of the Exchange Act and Rule 10b-5

promulgated thereunder against all three Defendants.

        31.     The Partnership Agreements and the investments made thereunder are considered

securities under applicable law. See 15 U.S.C. § 78c(a)(10).

        32.     The Defendants used the instrumentalities of interstate commerce and the U.S.

Mail to:

                    (a) employ a scheme to defraud Avangardchik,

                    (b) make untrue statements of material facts and omitted to state material facts

                          necessary to make statements already made not misleading, and

                    (c) engage in acts and practices which operated as fraud or deceit upon

                          Avangardchik.

        33.     The Defendants sold investment properties which Avangardchik has invested in

without telling Avangardchik.

        34.     The Defendants made monthly payments to Avangardchik representing that said
Case 8:20-cv-00595-TPB-TGW Document 1 Filed 03/13/20 Page 10 of 14 PageID 10



payments were for rents received from the investment properties despite some of the properties

for which rents were being remitted already being sold.

          35.   Sturnialo and Real Holdings solicited and accepted investments in a property that

they never purchased.

          36.   The Defendants made false statements in soliciting the investment of

Avangardchik.

          37.   Upon soliciting Avangardchik’s investments, the Defendants knew that they

would not comply with the Partnership Agreements and would not pay Avangardchik as

promised.

                                              Count II

                                 Violation of Fla. Stat. § 517.301

          38.   Plaintiff repeats and realleges paragraphs 1 thru 26 above as if fully set forth

herein.

          39.   This is an action under Fla. Stat. § 517.301 against all three Defendants.

          40.   In connection with the rendering of investment advice and in connection with the

offer, sale, or purchase of an investment or security, the Defendants:

                (a) employed a device, scheme, and/or artifice to defraud,

                (b) obtained money by means of untrue statements of material facts and omissions

                   of material fact necessary in order to make the statements made, in light of the

                   circumstances under which they were made, not misleading, and/or

                (c) engaged in practices and courses of business which operated as fraud and

                   deceit upon Avangardchik.
Case 8:20-cv-00595-TPB-TGW Document 1 Filed 03/13/20 Page 11 of 14 PageID 11



          41.   The Defendants sold investment properties which Avangardchik has invested in

without telling Avangardchik.

          42.   The Defendants made monthly payments to Avangardchik representing that said

payments were for rents received from an investment properties when the subject investment

properties had been sold.

          43.   Sturnialo and Real Holdings solicited and accepted investment in a property that

they never purchased.

          44.   The Defendants made false statements in soliciting the investment of

Avangardchik.

          45.   Upon soliciting Avangardchik’s investments, the Defendants knew that they

would not comply with the Partnership Agreements and would not pay Avangardchik as

promised.

                                             Count III

                                    Breach of Fiduciary Duty

          46.   Plaintiff repeats and realleges paragraphs 1 thru 26 above as if fully set forth

herein.

          47.   This is an action for breach of fiduciary duty against Sturnialo.

          48.   Sturnialo owed Avangardchik a fiduciary duty as he managed Avangardchik’s

investment pursuant to all nine Partnership Agreements.

          49.   Sturnialo breached said duty (1) by making misrepresentations, (2) by omitting

material facts, and (3) by keeping funds belonging to Avangardchik for himself.

          50.   Specifically, Sturnialo sold investment properties without telling Avangardchik
Case 8:20-cv-00595-TPB-TGW Document 1 Filed 03/13/20 Page 12 of 14 PageID 12



and without giving Avangardchik the proceeds thereof.

          51.   To hide his deceit, Sturnialo remitted supposed rental payments for properties he

had already sold.

          52.   Sturnialo also solicited and accepted an investment by Avangardchik to purchase

the property that is the subject of Exhibit “9” and then failed to purchase said property and failed

to return said investment to Avangardchik.

                                             Count IV

                                        Breach of Contract

          53.   Plaintiff repeats and realleges paragraphs 1 thru 26 above as if fully set forth

herein.

          54.   This is an action for breach of contract against all three Defendants.

          55.   The parties entered into a series of nine contracts all of which are attached as

exhibits 1 thru 9. Sturnialo is personally responsible for these contracts as neither entity was

registered to do business in Florida.

          56.   The Defendants breached said contracts by:

                    a. failing to pay Avangardchik the portion proceeds from the sale of each real

                       estate property that it was entitled to,

                    b. failing to give Avangardchik notice that each property was to be sold and

                       by denying Avangardchik it’s right of first refusal for each property, and

                    c. with respect to Exhibit “9,” failing to use the investment funds to purchase

                       the investment party promised.
Case 8:20-cv-00595-TPB-TGW Document 1 Filed 03/13/20 Page 13 of 14 PageID 13



                                               Count VI

                                  Fraudulent Misrepresentation

          57.   Plaintiff repeats and realleges paragraphs 1 thru 26 above as if fully set forth

herein.

          58.   This is an action for fraudulent misrepresentation against all three defendants.

          59.   The Defendants made false statements of material fact and intentionally omitted

material facts in order to defraud Avangardchik.

          60.   The Defendants made said representations knowing they were false.

          61.   The Defendants intended to induce Avangardchil to act on said

misrepresentations.

          62.   Avangardchik has been injured by said misrepresentations.

          63.   When soliciting Avangardchik’s investments, the Defendants knew that they

would not comply with the Partnership Agreements and would not pay Avangardchik as

promised.

          64.   Specifically the Defendants:

                   a. sold the investment properties Avangardchik invested in without telling

                       Avangardchik,

                   b. made monthly payments to Avangardchik representing that said payments

                       were for rents received from the investment properties,

                   c. solicited and accepted investment in a company that they never purchased,

                       and

                   d. made false statements in soliciting the investment of Avangardchik.
Case 8:20-cv-00595-TPB-TGW Document 1 Filed 03/13/20 Page 14 of 14 PageID 14



                                      PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff respectfully requests that the Court determine the amounts

owed to the Plaintiff, enter judgment in favor of the Plaintiff and against the Defendants, award

the Plaintiff attorney’s fees and costs if allowed by law, and for any further relief this Court

deems just and proper.

                                PUNITIVE DAMAGES DEMAND

       FURTHERMORE, the Plaintiff requests that the Court enter a judgment against the

Defendants for Punitive Damages.

                                          JURY DEMAND

       Plaintiff demands trial by jury.

Dated this 13th day of March, 2020.


Respectfully submitted,


__/s/ Felix G. Montañez_____________
Felix G. Montañez, Esq.
Fla. Bar No. 99892
2511 N. Howard Avenue
Tampa, FL 33607
service@montanezlawfirm.com
813-816-2827
